Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/31/2020.
Claims 1-16 are pending, where claim 1 is independent.
This application claims the priority benefit of the provisional application no. 62/828,505 filed on 04/03/2019 incorporated herein. 

			Information Disclosure Statement  
The information disclosure statement (IDS) submitted on 03/31/2020, 09/04/2020, 04/13/2021, 10/19/2021, 01/21/2022 and 05/03/2022 were filed on/after the mailing date of the application have been received.  See MPEP § 609 ¶ C(1). 
	Examiner notes that the large number of filled IDS consisting of a large number of U.S. Patent Documents, Foreign Patent Documents and Other documents, of which Applicant alleges to be pertinent prior art for consideration with no further discussion explaining the particular relevance of any documents.
	However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. The IDS and the information referred to therein has been placed in the file but not considered. 
See MPEP § 2004.13: "It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."

Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical. It ignores the real-world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 
If applicant instead indicates that all the submitted documents are most highly pertinent, then applicant is requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure filling up the last column of IDS Form PTO/SB/08a in MPEP §609.  
Applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS submitted. This information is necessary to evaluate to the large volume of prior art submitted.    
Because, the examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant to proof which cited references is closest to the claimed invention.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. TW 109108849, filed on 03/17/2020. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta, et al. (USPGPub No. 20170212487 A1) in view of Arensmeier, et al. (USPGPub No. 20120221150 A1).
		As to claim 1, Gupta discloses An air handling unit control system, applied to an air handling unit having a plurality of hardware devices (Gupta [abstract] “building equipment includes a main control unit - and an auxiliary control unit connected with the main control unit via a communications network” [0001-18] see Fig. 1-17), the air handling unit control system comprising: 
at least one expansion module, configured to be electrically connected to at least one expanded hardware device; and a main controller, electrically connected to the expansion module to control the expanded hardware device (Gupta [0001-18] “include a plurality of measurement devices, control devices (e.g., chillers, boilers, air handling units, variable air volume units, etc.), and a controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “building equipment includes a main control unit - and an auxiliary control unit connected with the main control unit via a communications network” see Fig. 1-17), 
wherein the main controller provides a setting interface according to the hardware devices and the expanded hardware device, the setting interface comprises a plurality of setting items, and when at least one of the setting items is triggered, the main controller executes a corresponding setting procedure according to the triggered setting item to set up the hardware devices and the expanded hardware device (Gupta [0001-18] “controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “auxiliary control unit connected with the main control unit via a communications network - processing circuit - to monitor the main control unit and the auxiliary control unit for a predetermined trigger and automatically initiate - in response to detecting the predetermined trigger” see Fig. 1-17, configuration module provides the setting interface for plurality of setting items and accordingly trigger).

Gupta and Arensmeier are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain automatic HVAC controller.  
It would be therefore obvious to one having ordinary skill in the art at the time of the invention that auxiliary control unit connected with the main control unit are assumed as expansion module to control the expanded hardware device. 

As to claim 2, the combination of Gupta and BBBB disclose all the limitations of the base claims as outlined above.  
The combination further discloses The air handling unit control system according to claim 1, wherein the hardware devices or the at least one expanded hardware device comprise/comprises a blower, a coil, a filter, a damper, a water control valve, a heater, or a humidifier, and the blower comprises an inverter and a motor (Gupta [0001-18] “include a plurality of measurement devices, control devices (e.g., chillers, boilers, air handling units, variable air volume units, etc.), and a controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “building equipment includes a main control unit - and an auxiliary control unit connected with the main control unit via a communications network” see Fig. 1-17).

3. The air handling unit control system according to claim 2, wherein the main controller is further signally connected to a plurality of sensors, configured to sense an equipment parameter and an ambient parameter during operation of the hardware devices and the at least one expanded hardware device, respectively, and return the equipment parameter and the ambient parameter to the main controller (Gupta [0001-18] “include a plurality of measurement devices (e.g., temperature sensors, pressure sensors, flow sensors, etc.), control devices (e.g., chillers, boilers, air handling units, variable air volume units, etc.), and a controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “building equipment includes a main control unit - and an auxiliary control unit connected with the main control unit via a communications network” see Fig. 1-17).

4. The air handling unit control system according to claim 3, wherein the setting items comprise a maintenance setting, a connection setting, an inverter setting, a module setting, a scheduling setting, an early-warning function setting, and a date and time setting (Arensmeier [0055-90] “monitoring system detect and/or predict failures of one or more components - when a failure is detected, the homeowner notified and potential remediation steps - shut down to minimize damage - notified that a service call - depending on the contractual relationship - allows for preventative maintenance and repair prior to an actual failure - alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the homeowner and contractor” [0159-172] “blower motor controller 960 include a blower control processor 962 and a inverter driver 964 - drives a circulator blower motor 966 -controls the blower motor controller 960 over the network using the networking lines 950” [abstract] see Fig. 1-16, contract between owner and contractor provides the maintenance settings).

5. The air handling unit control system according to claim 4, wherein the setting items further comprise a third-party interface (Gupta [41-60] “entire network of interconnected control units (e.g., a main control unit and a plurality of auxiliary control units) updated by providing a single update file to one of the control units (e.g., the main control unit) - update file is provided to the main control unit via a portable data storage device - automatically downloaded by the main control unit from a network location (e.g., a remote server, Internet-based file storage, etc.) or pushed to the main control unit via an automatic update initiated from the network location (e.g., a push update) - stored within the memory of the main control unit - containing metadata - identify a specific control unit (e.g., by name, by type, etc.) and the provisioning data may include firmware updates, configuration updates, or application updates for the identified control unit” [0085-96] “main controller 30 - include a data communications interface 110, a user interface 115, and a processing circuit 120. - portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36” [0001-18] [abstract] see Fig. 1-17, configuration, update via internet and downloading provides the third-party interface).

6. The air handling unit control system according to claim 4, wherein the inverter setting is used for setting the inverter of the blower, and the setting procedure of the inverter setting comprises: editing and defining the inverter according to different interface ports; and carrying out a connection operation control test on a single inverter (Gupta [41-60] “entire network of interconnected control units (e.g., a main control unit and a plurality of auxiliary control units) updated by providing a single update file to one of the control units (e.g., the main control unit) - update file is provided to the main control unit via a portable data storage device - automatically downloaded by the main control unit from a network location (e.g., a remote server, Internet-based file storage, etc.) or pushed to the main control unit via an automatic update initiated from the network location (e.g., a push update) - stored within the memory of the main control unit - containing metadata - identify a specific control unit (e.g., by name, by type, etc.) and the provisioning data may include firmware updates, configuration updates, or application updates for the identified control unit” [0085-96] “main controller 30 - include a data communications interface 110, a user interface 115, and a processing circuit 120. - portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36” [0001-18] [abstract] see Fig. 1-17, configuration module of the driving component and update for setting obviously provides the setting of inverter).

7. The air handling unit control system according to claim 6, wherein the inverter setting further comprises carrying out a group connection operation control test on the inverter (Arensmeier [0055-90] “monitoring system detect and/or predict failures of one or more components - when a failure is detected, the homeowner notified and potential remediation steps - shut down to minimize damage - notified that a service call - depending on the contractual relationship - allows for preventative maintenance and repair prior to an actual failure - alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the homeowner and contractor” [0159-172] “blower motor controller 960 include a blower control processor 962 and a inverter driver 964 - drives a circulator blower motor 966 - controls the blower motor controller 960 over the network using the networking lines 950” [abstract] see Fig. 1-16).

8. The air handling unit control system according to claim 4, wherein the setting procedure of the module setting comprises: setting an element quantity of the blower, the coil, the filter, the damper, the water control valve, the heater, and the humidifier sequentially (Gupta [0001-18] “include a plurality of measurement devices (e.g., temperature sensors, pressure sensors, flow sensors, etc.), control devices (e.g., chillers, boilers, air handling units, variable air volume units, etc.), and a controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “building equipment includes a main control unit - and an auxiliary control unit connected with the main control unit via a communications network” see Fig. 1-17); and 
defining AIO/DIO channel combinations according to the sensors and control elements corresponding to the hardware devices and the at least one expanded hardware device to complete an association setting for the main controller and the hardware devices as well as the at least one expanded hardware device (Gupta [41-60] “entire network of interconnected control units (e.g., a main control unit and a plurality of auxiliary control units) updated by providing a single update file to one of the control units (e.g., the main control unit) - update file is provided to the main control unit via a portable data storage device - automatically downloaded by the main control unit from a network location (e.g., a remote server, Internet-based file storage, etc.) or pushed to the main control unit via an automatic update initiated from the network location (e.g., a push update) - stored within the memory of the main control unit - containing metadata - identify a specific control unit (e.g., by name, by type, etc.) and the provisioning data may include firmware updates, configuration updates, or application updates for the identified control unit” [0085-96] “main controller 30 - include a data communications interface 110, a user interface 115, and a processing circuit 120. - portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36” [0001-18] [abstract] see Fig. 1-17).

9. The air handling unit control system according to claim 8, wherein the setting of the element quantity is further selected according to a plurality of module templates built in the main controller (Gupta [41-60] “entire network of interconnected control units (e.g., a main control unit and a plurality of auxiliary control units) updated by providing a single update file to one of the control units (e.g., the main control unit) - update file is provided to the main control unit via a portable data storage device - automatically downloaded by the main control unit from a network location (e.g., a remote server, Internet-based file storage, etc.) or pushed to the main control unit via an automatic update initiated from the network location (e.g., a push update) - stored within the memory of the main control unit - containing metadata - identify a specific control unit (e.g., by name, by type, etc.) and the provisioning data may include firmware updates, configuration updates, or application updates for the identified control unit” [0085-96] “main controller 30 - include a data communications interface 110, a user interface 115, and a processing circuit 120. - portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36” [0001-18] [abstract] see Fig. 1-17, configuration and update stored within the memory containing metadata for specific control unit obviously provides the template data).

10. The air handling unit control system according to claim 4, wherein the setting procedure of the scheduling setting comprises: 
creating a scheduling mode; performing scheduling control, logic selection, and definition according to different time points and the different hardware devices and the at least one expanded hardware device to add a scheduling event; and selecting date scheduling control corresponding to the scheduling event according to a perpetual calendar (Arensmeier [0055-90] “monitoring system detect and/or predict failures of one or more components - when a failure is detected, the homeowner notified and potential remediation steps - shut down to minimize damage - notified that a service call - depending on the contractual relationship - allows for preventative maintenance and repair prior to an actual failure - alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the homeowner and contractor” [0159-172] “blower motor controller 960 include a blower control processor 962 and a inverter driver 964 - drives a circulator blower motor 966 -controls the blower motor controller 960 over the network using the networking lines 950” [abstract] see Fig. 1-16, contract between owner and contractor provides the maintenance settings obviously includes the scheduling event).

11. The air handling unit control system according to claim 4, wherein the setting procedure of the early-warning function setting comprises: 
defining early-warning operation hours and early-warning operating temperatures of the inverter and the motor; defining an equipment performance curve parameter and an early-warning decay rate of the coil and the blower; defining upper and lower warning values during sensing of the sensors; and defining an initial pressure difference value and a pressure difference early-warning value (Arensmeier [0055-90] “monitoring system detect and/or predict failures of one or more components - when a failure is detected, the homeowner notified and potential remediation steps - shut down to minimize damage - notified that a service call - depending on the contractual relationship - allows for preventative maintenance and repair prior to an actual failure - alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the homeowner and contractor” [0159-172] “blower motor controller 960 include a blower control processor 962 and a inverter driver 964 - drives a circulator blower motor 966 -controls the blower motor controller 960 over the network using the networking lines 950” [abstract] see Fig. 1-16, contract between owner and contractor provides the maintenance settings).

12. The air handling unit control system according to claim 11, wherein the main controller compares the equipment performance curve parameter with the measured equipment parameter to estimate an actual decay rate of the coil or the blower, and the main controller sends an alert when the actual decay rate reaches the early-warning decay rate (Arensmeier [0055-90] “monitoring system detect and/or predict failures of one or more components - when a failure is detected, the homeowner notified and potential remediation steps - shut down to minimize damage - notified that a service call - depending on the contractual relationship - allows for preventative maintenance and repair prior to an actual failure - alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the homeowner and contractor” [0159-172] “blower motor controller 960 include a blower control processor 962 and a inverter driver 964 - drives a circulator blower motor 966 -controls the blower motor controller 960 over the network using the networking lines 950” [abstract] see Fig. 1-16, contract between owner and contractor provides the maintenance settings).

13. The air handling unit control system according to claim 1, wherein the at least one expansion module is electrically connected to the main controller through a connection line (Gupta [0085-96] “main controller 30 - include a data communications interface 110, a user interface 115, and a processing circuit 120. - portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36” [0001-18] “controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “auxiliary control unit connected with the main control unit via a communications network - processing circuit - to monitor the main control unit and the auxiliary control unit for a predetermined trigger and automatically initiate - in response to detecting the predetermined trigger” see Fig. 1-17).

14. The air handling unit control system according to claim 1, wherein the main controller is further electrically connected to a screen, configured to display the setting interface (Gupta [0085-96] “main controller 30 - include a data communications interface 110, a user interface 115, and a processing circuit 120. - portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36” [0001-18] “controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “auxiliary control unit connected with the main control unit via a communications network - processing circuit - to monitor the main control unit and the auxiliary control unit for a predetermined trigger and automatically initiate - in response to detecting the predetermined trigger” see Fig. 1-17, graphical user interface for display and configurarion).

15. The air handling unit control system according to claim 3, wherein after the main controller completes the settings of the hardware devices and the at least one expanded hardware device, 
the main controller further provides a display interface to present a plurality of graphical elements corresponding to the hardware devices and the at least one expanded hardware device on the display interface, and when one of the graphical elements is clicked, the equipment parameter and the ambient parameter corresponding to the clicked graphical element are simultaneously displayed on the display interface (Gupta [0085-96] “main controller 30 - include a data communications interface 110, a user interface 115, and a processing circuit 120. - portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36” [0001-18] “controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “auxiliary control unit connected with the main control unit via a communications network - processing circuit - to monitor the main control unit and the auxiliary control unit for a predetermined trigger and automatically initiate - in response to detecting the predetermined trigger” see Fig. 1-17, graphical user interface for display).

16. The air handling unit control system according to claim 3, wherein after the main controller completes the settings of the hardware devices and the at least one expanded hardware device, the main controller further provides a display interface to present graphical integrated information corresponding to the hardware devices and the at least one expanded hardware device on the display interface during operation (Gupta [0085-96] “main controller 30 - include a data communications interface 110, a user interface 115, and a processing circuit 120. - portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36” [0001-18] “include a plurality of measurement devices (e.g., temperature sensors, pressure sensors, flow sensors, etc.), control devices (e.g., chillers, boilers, air handling units, variable air volume units, etc.), and a controller for receiving feedback from the measurement devices and providing a control signal to the control devices - main controller and one or more auxiliary controllers” [abstract] “building equipment includes a main control unit - and an auxiliary control unit connected with the main control unit via a communications network” see Fig. 1-17, graphical user interface for display).


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Obinelo, USPGPub No. 2015/0134123 A1 discloses a  HVAC) or other air-handling system determining multiple discrete volume representations of of the enclosed environment.
Beaulieu, et al. USPGPub No. 2012/0245968 A1 discloses a monetizing performance of building system equipment HVAC. 
Grohman, et al. USPGPub No. 2010/0179696 A1 discloses an HVAC data processing and communication network includes configuring a user interface. 
Honda, et al. USPGPub No. 2020/0386433 A1 discloses an HVAC system configured to provide a communicating protocol for output an on/off protocol.
Noboa, et al. USPGPub No. 20190041882 A1 discloses a building management system includes a communications interface connected to HVAC devices with a causal relationship template retriever for specific fault condition and transmit a signal to display on a display screen.
Son, USPGPub No. 2015/0323208 A1 discloses an air handling unit (AHU) configured to control through communication with an interface unit configured to operate as an input/output unit of the controller and displays setting menus for devices sets basis data for controlling the devices in response to data received through the setting menus according to configuration of devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119